Smith, J.
This action was commenced in the Superior Court March 17, 1893, and therefore comes within the provisions of the act of March 28, 1892 (vol. 89 Ohio Laws, 148). Under section 5227, as thereby amended, “a perspn desiring to appeal bis cause to the circuit court, shall, within three days after the judgment or order is entered, enter on the records *228notice of such intention, and within thirty days after the entering of such judgment or order upon the journal of the court, give an undertaking,” etc. The judgment attempted to be appealed from was entered November 23, 1893. On November 25th a motion for a new trial was filed, and November 28th the appellants gave notice of their intention to appeal the cause to the circuit court, and on December 20th appeal bond was filed.
Scott Bonham, for appellant.

Jos. S. Meyers, contra.

The notice of an appeal not having been given until five days after the judgment was entered, was not in time, and the appeal must be dismissed, notwithstanding the fact that the motion for a new trial does not seem to have been disposed of.